Citation Nr: 0410019	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  93-27 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation higher than ten (10) percent for 
residuals of service-connected left ankle sprain injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty in the U. S. Air Force from July 
1982 to July 1990.   

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the disability rating for residuals of 
service-connected left ankle injury (sprains) from zero percent to 
10 percent, effective on June 2, 1993.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See VA Form 9 (appeal to the 
Board) and attachment thereto.


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested primarily by subjective complaints of ankle pain and 
instability.  These symptoms apparently are managed well with pain 
medication and an ankle support device.

2.  Objective evidence indicates that the range of motion of the 
left ankle is within normal limits.      

3.  There is medical evidence of nerve entrapment in the left 
ankle area; however, it was determined that in-service ankle 
injury likely did not cause nerve damage.


CONCLUSION OF LAW

Criteria for a disability rating of twenty (20) percent have not 
been met for service-connected left ankle disability residuals 
arising from in-service ankle sprain injury.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date, such as the one here.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on November 
9, 2000, immediately after the enactment of the VCAA, supersedes 
the decision of the U. S. Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory one-
year period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102; 5103 (West 2002).  There is no issue in this case as to 
providing an appropriate application form, or as to the 
completeness of the application.  In a letter dated in August 
2003, the RO advised the veteran of what evidence and information 
are in the claims folder, what information and evidence have been 
obtained to date, what evidence is still needed, where and when 
additional evidence should be sent, and how the veteran can 
contact the VA if he has questions or needs other assistance.  The 
letter also explained what the veteran could do to help the VA 
assist him in substantiating his claim, and what the VA would do 
on its own to substantiate the claim, including what specific 
evidence the VA is responsible for obtaining.  Further, this 
letter specifically notified the veteran that he "must give [the 
VA] enough information" about sources of potential supporting 
evidence to enable the VA to assist him substantiating his claim.  
Moreover, in the January 2004 Supplemental Statement of the Case 
(SSOC), the RO set forth VA regulations pertaining to the duty to 
assist the veteran.  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with VCAA and 
applicable precedent, including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty also has been 
satisfied.  The RO has obtained and associated with the claim 
folder relevant evidence, which includes VA medical examination 
and treatment records.  Further, the record reflects that, after 
the issuance of the January 2004 SSOC, neither the veteran nor his 
representative submitted any new evidence in support of the claim.  
In fact, the record reflects that, in January 2004, after the 
issuance of the SSOC, the veteran wrote the RO indicating his 
desire to have his claim reviewed by the Board as soon as 
possible.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample notice 
of what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  The Board concludes that a decision on 
the merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  




II.  Laws and Regulations Applicable to Increased Rating Claim 

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2003).  An evaluation of the extent of 
disability present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, a determination as to whether the preponderance of the 
evidence favors, or is against, the claim must be made.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations must 
be based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or manifestations 
under different diagnoses ("pyramiding") is to be avoided.  38 
C.F.R. § 4.14.  Rather, the veteran's disability will be rated 
under the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

VA regulations at 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 
5272, 5273, and 5274 (2003) govern with respect to rating 
evaluations for ankle disabilities.  First, under Diagnostic Code 
5270, a 20 percent evaluation is warranted for ankylosis of the 
ankle in plantar flexion at less than 30 degrees; ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent evaluation; and, 
ankylosis of the ankle in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2003).  

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. 4.71a, 
Diagnostic Code 5271 (2003).  Normal ankle joint motion is from 0 
to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  See illustrations at 38 C.F.R. 4.71, Plate II (2003).

Under Diagnostic Code 5272, a 10 percent evaluation is warranted 
for ankylosis of the subastragalar or tarsal joint in good weight-
bearing position.  A 20 percent evaluation is warranted for 
ankylosis of subastragalar or tarsal joint in poor weight-bearing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2003).

Diagnostic Code 5273 provides a 10 percent rating for malunion of 
the os calcis or astragalus with moderate deformity.  A 20 percent 
rating is provided for malunion of the os calcis or astragalus 
with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 
(2003).  

Astragalectomy warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5274 (2003).  

Finally, also applicable may be 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which rates traumatic arthritis, as substantiated by X-ray 
findings, in accordance with criteria set forth in Diagnostic Code 
5003 (degenerative arthritis).  Diagnostic Code 5003 provides that 
osteoarthritis shown by X-ray findings will be rated on the basis 
of limitation of motion under appropriate diagnostic codes for the 
joint(s) involved.  If, however, limitation of motion of the 
specific joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is applied for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion, for the purposes of Diagnostic 
Code 5003, must be shown by objective medical evidence.      

As with claims for service connection for an alleged disability, 
the Board reviews the veteran's entire history as provided in the 
claims folder to determine whether a higher evaluation for a 
service-connected disability is warranted.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the regulations do not give past medical reports 
precedence over current findings where such current findings are 
adequate and relevant to the rating issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In claims for increased evaluations 
for service-connected disabilities, current extent of disability 
is of primary concern.  Id.  Accordingly, in such claims, as the 
one here, the Board focuses upon contemporaneous evidence of the 
extent of the disability claimed. 

III.  Evidence

Having set forth the laws and regulations applicable to this 
claim, the Board now turns to the information and evidence 
pertinent to this case.  The Board has reviewed the entire record.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, it is not required to discuss 
in detail each and every piece of evidence in a case.  Thus, the 
Board will summarize relevant evidence where appropriate, and, 
given that the claim before the Board concerns the current extent 
of left ankle injury residuals, with primary emphasis on medical 
evidence dated within the last several years. 

The record shows that the veteran has been treated at a VA medical 
center (VAMC) for complaints about his left ankle disability from 
the early 1990s to 2003.  Records show that the veteran received 
ankle supports at a VAMC in or around late 1998.  He also has been 
treated with various prescription medications, which apparently 
have helped him manage ankle pain.  In July 2000, the veteran 
reported an on-the-job injury to the right ankle and toes of the 
left foot resulting from a fall from a ladder.  There is no 
further evidence about to what extent this accident affected his 
left ankle.  The most recent medical evidence with respect to the 
service-connected left ankle disability consists of VAMC 
outpatient treatment noted dated in May 2003, at which time the 
veteran continued to complain of left ankle pain, documented as 
neuropathic pain.         

The record shows that diagnostic examinations also were performed.  
In particular, the veteran had VA electrodiagnostic studies 
completed in October 1997, as well as two VA orthopedic 
examinations in connection with his claim.  The report of 
electrodiagnostic studies, dated in October 1997, documents 
abnormal results of denervation of the left extensor digitorum 
brevis muscle and a distal mononeuropathy of the left peroneal 
nerve in the left ankle.  The VA examiner stated that the 
impairment of the peroneal nerve is neither related to ankle 
sprain injury sustained in service, nor directly attributable to 
active duty.  He further opined that an ankle sprain generally 
would not cause peroneal nerve damage.  

The report of the first VA compensation and pension examination, 
conducted in November 1997, provides that the veteran reported 
that his ankle disability impairs his ability to perform his job 
as an office building maintenance worker, which requires travel up 
and down elevators carrying heavy items.  He reported instability 
and soreness and a burning sensation in the ankle.  However, 
significant relief from pain was achieved with prescription pain 
medication.  The examination indicated no gross instability of the 
ankle, or palpable pain at the ligament, or crepitus, or abnormal 
gait.  There was full range of motion and the veteran was found to 
be asymptomatic through the range-of-motion exercise.  The 
examiner also stated that the veteran was functioning at a "high" 
level, without significant pain or loss of function, provided that 
the veteran continues with medication and wears the assigned ankle 
support device.  

Nonetheless, the evidence showed ligamentous laxity with increased 
inversion to 15 degrees.  Also noted was sural nerve entrapment 
related to L5 radiculopathy, although it was noted that unless 
ankle injury is severe (such as blunt trauma or significant 
fractures, and not sprains), such injury normally would not lead 
to nerve damage.  Further, it was noted that the sural nerve is in 
the posterior aspect of the ankle, which typically do not become 
injured by ankle sprains.  Although the examiner concluded that 
the veteran's in-service ankle sprains likely did not cause sural 
nerve entrapment, he stated that this possibility could not be 
"100% ruled out."  See November 1997 VA examination report.  An X-
ray report of studies conducted in September 1997 provides that no 
evidence of acute fracture, dislocation, osteolytic or 
osteoblastic lesions was noted.   

In the report of the second VA examination, performed in May 2000, 
the VA examiner opined that the in-service ankle injury likely did 
not cause nerve impairment or injury in the left foot, as it would 
be "very unusual" for an ankle sprain, unless severe, to cause 
distal mononeuropathy, or nerve impairment, apparently as in the 
veteran's case.  To further support this opinion, the examiner 
noted that the veteran's discharge physical examination did not 
evidence continued ankle numbness, loss of function, drop foot, or 
other neurologic deformity, at either the discharge examination or 
in-service treatment.  Further, the examiner noted that 
electromagnetic studies essentially remained unchanged between 
those from 1993 and 1997, which would suggest that there is no 
progressive nerve damage.  The reported ankle pain, the examiner 
further opined, is "purely of ankle sprain etiology," and it was 
noted that the veteran responded well to conservative treatment.  

As for whether any pain attributable to nerve damage is 
distinguishable from pain on use of the ankle, examiner stated 
that there are two clearly distinguishable problems - ankle sprain 
and mild instability, which is distinguishable from EMG-diagnosed 
motor nerve damage to the left peroneal nerve.  Importantly, the 
examiner stated that if the veteran's service-connected ankle 
injury had been severe enough cause nerve damage in the peroneal 
nerve, some of the symptoms of nerve damage, such as numbness, 
tingling, loss of sensation and muscle function, would have 
manifested themselves earlier than three years after discharge 
from service.  In sum, he stated that it is as likely as not that 
the nerve injury did not occur as a result of the in-service ankle 
sprain and could just as likely have arisen after discharge, in 
light of evidence that nerve damage symptoms did not appear before 
1993.  See May 2000 VA examination report.




IV.  Analysis

As noted above, limited motion of the ankle warrants a 20 percent 
rating when marked, and a 10 percent rating when moderate.  See 38 
C.F.R. 4.71a, Diagnostic Code 5271.  The Board notes that the 
veteran reportedly has a normal range of motion in his left ankle 
(see November 1997 VA examination report), and there is no 
evidence more recent to contradict this finding.  Nor has the 
veteran complained specifically of a decrease in the range of 
motion after the November 1997 examination was conducted.  More 
specific to range of motion, the November 1997 VA examination 
report shows 5 to 10 degrees for dorsiflexion and 20-25 degrees 
for plantar flexion.  These findings, albeit indicative of some 
decrease, are still within the normal range as provided in Plate 
II illustrations of 38 C.F.R. § 4.71 (Normal ankle joint motion is 
from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of 
plantar flexion).  Overall, the veteran's reported subjective 
symptoms are instability and pain, which apparently are well 
managed with pain medication and ankle braces.  As for the nerve 
damage, as discussed above, the evidence indicates that nerve 
entrapment likely did not result from in-service ankle sprains.  

All of the above evidence collectively warrants a finding that a 
schedular rating of 10 percent under Diagnostic Code 5271 
appropriately awards the veteran for his left ankle disability 
residuals, to include consideration of DeLuca factors.  A higher 
rating of 20 percent - in fact, the highest rating permissible 
under Diagnostic Code 5271 - contemplates more significant 
residuals in terms of limited motion, and is reserved for marked 
limited motion symptoms not supported by the evidence of record.         

The Board finds that other Diagnostic Codes for rating ankle 
disabilities are not applicable because there is no medical 
evidence of record as to whether the veteran's ankle is manifested 
by malunion of the os calcis or astragalus, or  astragalectomy.  
See Diagnostic Codes 5273 and 5274.  Moreover, there is no 
evidence of ankylosis of the subastragalar or tarsal joint.  
Accordingly, Diagnostic Code 5272 also is not for application.  
Furthermore, as there is no evidence of ankylosis in plantar 
flexion or in dorsiflexion, Diagnostic Code 5270 also is not for 
application.  Finally, there is no evidence of traumatic arthritis 
in the left ankle resulting from in-service ankle sprains.  
Accordingly, Diagnostic Code 5003 also is not applicable.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating of 20 percent under Diagnostic Code 
5271 for residual disability of the left ankle.  Accordingly, the 
Board does not apply the reasonable doubt doctrine.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 4.13 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A disability evaluation higher than 10 percent for left ankle 
disability residuals is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



